DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WING HO and KAREN HO,
                            Appellants,

                                    v.

                     NORTHLAND LUGANO, LLC,
                            Appellee.

                              No. 4D21-2763

                              [June 30, 2022]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Richard Oftedal, Judge; L.T. Case
No. 502019CA008355.

  Wing Ho and Karen Ho, Boynton Beach, pro se.

   Ronald D. Edwards, Jr., of Lowndes, Drosdick, Doster, Kantor & Reed,
P.A., Orlando, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.